W. Allen, J.
The notice, in stating that the injury occurred by reason of a pile of timber and a pile of hay, sufficiently stated the “ cause of the injury,” although the timber alone constituted or caused the defect in the way. Pub. Sts. e. 52, § 19. St. 1882," c. 36.
It is argued that there was no evidence that the way was defective; and that, for that reason, the court should have ruled that the plaintiff could not recover. The pile of timber Was so near to the travelled path, and so situated with relation to it, that the court could not rule, as matter of law, that it did not render the road unsafe and defective. There was evidence that the way was defective, proper to submit to the jury. Snow v. Adams, 1 Cush. 443. Coggswell v. Lexington, 4 Cush. 307. Warner v. Holyoke, 112 Mass. 362. Barnes v. Chicopee, 138 Mass. 67.

Exceptions overruled.